Citation Nr: 0830189	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  06-21 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for stroke, claimed as 
misdiagnosed as mononucleosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The veteran had active service from June 1964 to August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in April 2008.  A transcript of the hearing 
has been associated with the record.


FINDINGS OF FACT

1.  Mononucleosis was not manifest in service.

2.  A cerebrovascular accident did not occur in service, and 
the post-service cerebrovascular accidents are not related to 
service.


CONCLUSION OF LAW

Neither stroke nor mononucleosis were incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
VCAA notice should be provided to a claimant before the 
initial unfavorable RO decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case the veteran's claim of entitlement to 
service connection was received in November 2004.

A letter dated in December 2004 discussed the evidence 
necessary to support a claim of entitlement to service 
connection.  The veteran was asked to identify evidence 
showing that his claimed disability had existed since 
service.  The letter listed the various types of evidence 
that might help support the veteran's claim.  The evidence of 
record was discussed, and the veteran was told how VA would 
assist him in obtaining additional pertinent evidence.

A May 2005 letter also discussed the evidence necessary to 
support a claim of entitlement to service connection.  It 
listed the evidence of record and told the veteran how VA 
would assist him.  

A March 2006 letter discussed the manner in which VA 
determines disability ratings and effective dates.

A February 2007 letter provided the same information as 
previous letters, and again asked the veteran to identify 
pertinent evidence.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Although appellant may have received inadequate 
preadjudicatory notice, and that error is presumed 
prejudicial, the record reflects that he was provided with a 
meaningful opportunity such that the preadjudicatory notice 
error did not affect the essential fairness of the 
adjudication now on appeal.  

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  The veteran was afforded the 
opportunity to testify before a Decision Review Officer and 
the undersigned.  The appellant has not identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

The Board acknowledges that the veteran has not been afforded 
a VA medical examination of his claimed disabilities  
However, the Board finds that a VA examination is not 
necessary in order to decide the veteran's claim.  There are 
two pivotal cases which address the need for a VA 
examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and 
McClendon v. Nicholson, 20 Vet App. 79 (2006).  In McClendon, 
the Court held that in disability compensation claims, the 
Secretary must provide a VA medical examination when there 
is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary 
when the record: (1) contains competent evidence that the 
veteran has persistent or recurrent symptoms of the claimed 
disability and (2) indicate that those symptoms may be 
associated with his active military service.  

With regard to the veteran's claimed stroke, the record does 
not contain evidence that an event, injury, or disease 
occurred in service.  Moreover, there is no indication that 
the veteran's post-service strokes are associated with 
service or another service-connected disability.  As such, 
the Board concludes that an examination is not warranted.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.



Analysis

As an initial matter, the Board notes that the veteran has 
not alleged that his claimed disability is the result of 
participation in combat with the enemy.  Therefore, the 
combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
applicable.

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding pertaining to 
mononucleosis or cerebrovascular accident.  On discharge 
examination in August 1967, the veteran's head and vascular 
system were clinically normal.  The summary of defects and 
diagnoses included only body marks and scars, and defective 
visual acuity.  The veteran was found to be qualified for 
release from active duty.  

Private medical records show that the veteran experienced a 
brain stem cerebrovascular accident in August 1995.  A 
computed axial tomography (CAT) scan performed at the time of 
hospital admission revealed multiple old lacunar infarcts.  

In July 1996, the veteran experienced a pure motor 
cerebrovascular accident on the right side.  A computed 
tomography (CT) scan revealed a few old lacunar infarcts.  

VA treatment records reflect a history of cerebrovascular 
accident.

In March 2006, a VA physician noted that he had reviewed a 
copy of the veteran's August 1995 head CT, which revealed 
scattered old small lacunar infarcts in the basal ganglia 
regions and the pons.  He stated that it was not possible to 
determine when the infarcts occurred.  He related the 
veteran's report that he had symptoms of a stroke a few days 
prior to his discharge from the Navy, and opined that it was 
therefore as likely as not that the veteran suffered a stroke 
during his active service.

At his November 2006 Decision Review Officer hearing, the 
veteran testified that he passed out while working behind his 
ship's auxiliary generator and woke up in sick bay.  He 
stated that prior to the incident, he had experienced some 
headaches and dizziness now and then.  He related that a 
corpsman believed that he had mononucleosis.  He stated that 
he was discharged soon after the incident, without a physical 
examination.  He testified that he saw a private physician 
after service and was treated for hypertension.  

At his April 2008 hearing, the veteran asserted that he had 
developed symptoms during his time in the Navy, and that they 
were misdiagnosed as mononucleosis.  He testified that 
mononucleosis was going around San Diego and that there were 
a few cases of it on his ship.  He stated that from 1967 to 
1995, he was not observed for stroke symptoms, but that he 
was treated for high blood pressure.  He stated that his 
private doctor who treated him was now deceased and thus such 
early post-service records would be unavailable.  

Having carefully reviewed the evidence pertaining to the 
veteran's claim, the Board has determined that service 
connection is not warranted.  In this regard, the Board notes 
that the service medical records are completely silent with 
respect to any diagnosis, complaint, or abnormal finding 
pertaining to mononucleosis or stroke symptoms.  Although the 
veteran has stated that he did not receive a discharge 
physical examination, the report of an August 1967 discharge 
physical examination is of record.  At that time, the 
veteran's head, heart and vascular system were clinically 
normal as was blood pressure at 120/65.  There were no 
pertinent findings or other history noted.  The first 
evidence of stroke dates to 1995, many years after the 
veteran's service.  

A VA physician has stated his belief that the veteran had a 
stroke in service.  He based his opinion on the report of the 
1995 CT scan and the veteran's report that he had stroke 
symptoms prior to discharge from service.  However, the Board 
notes that nothing in the contemporaneous record supports a 
finding of stroke or stroke symptoms in service.  Rather, 
there is no indication of stroke symptoms in the service 
medical records, and the discharge examination revealed 
clinically normal head and cardiovascular system.  As such, 
the VA physician's reference to symptoms in service, to 
include the occurrence of a stroke has no credibility, 
because it relies upon an inaccurate factual premise as 
related by the appellant.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  It is well established that an 
opinion based on an inaccurate factual premise or speculative 
has no probative value.  See Le Shore v. Brown, 8 Vet. App. 
406 (1995); Reonal v. Brown, 5 Vet. App. 458 (1993).  
Further, the Board has the obligation to assess probative 
weight to be assigned to medical opinions and doing so in 
accordance with cited precedent does not violate the rule 
against invoking its own unsubstantiated medical opinion.  
See Harvey v. Brown, 6 Vet. App. 390 (1994).

The Board additionally notes that the veteran's report of 
treatment for possible mononucleosis and stroke symptoms in 
service is directly contradicted by his service medical 
records.  Thus the opinion that favors the claim for service 
connection is clearly grounded in the veteran's unsupported 
and unreliable history rather than an unenhanced comment on a 
fully evaluated record.  

To the extent that the veteran's report of symptoms in the 
years during service and following discharge is not 
documented in the record, the Board concludes that such a 
report is unreliable, not credible and cannot establish onset 
of the claimed disability.  See Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995) (The Board is not required to accept a 
physician's opinion that is based upon a claimant's 
recitation of an uncorroborated medical history.)  See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

Clearly, a veteran is competent to report that he experienced 
symptoms during service.  Jandreau v. Nicholson, 492 F.3d 
1372 (2007).  However, competence and credibility are a 
separate matter which must be addressed.  Although the 
veteran reports in-service manifestations, the evaluation was 
normal at separation and the service medical records are 
otherwise silent for any relevant pathology or complaints.  
The silent and normal separation examination constitutes 
negative evidence and is in contrast to the veteran's report 
of in-service manifestations.  Any assertion that the veteran 
"noted" stroke symptoms during service is not credible.  
See Savage v. Gober, 10 Vet. App. 488 (1997);  McCormick v. 
Gober, 14 Vet. App 39 (2000).  

In summary, the preponderance of the evidence is against a 
finding of the presence of stroke symptoms in service or for 
many years thereafter.  Moreover, there is no reliable 
evidence demonstrating a relationship between the veteran's 
post-service cerebrovascular accidents and service.  
Accordingly, there is no basis upon which to grant service 
connection.

In reaching these conclusions, the Board has considered the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert.	


ORDER

Entitlement to service connection for stroke is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


